DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 05/12/2022. Claims 21-40 are pending examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11257313, over claims 1-20 U.S. Patent No. 10916080, over claims 1-20 of U.S. Patent No. 16407410,and over claims 1-20 of U.S. Patent No. 10380813. Although the claims at issue are not identical, they are not patentably distinct from each other .
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21,25,28,32,39 are rejected under 35 U.S.C. 103 as being unpatentable over ( Olofsson;  Publication  No US 20170242992) in view of ( CHO;  Publication  No US 20120249417) .
As per claim 21, Olofsson discloses a system for generating a reference gesture for authentication, comprising:
 one or more memory devices storing instructions ([0036] memory 304); and
 one or more processors configured to execute the instructions to perform operations ([0036] processing circuitry 302) comprising:
 receiving acceleration data from an accelerometer of an authentication device ([0037-0038] receiving acceleration data from an accelerometer 306 of mobile phone 100, see Fig.3);
 processing the acceleration data using algorithms ([0038]); 
identifying a gesture based on the processed acceleration data ([0015,0042]); and
 storing the identified gesture as a reference gesture for authenticating an identity of a user ([0015,0043-0044] store gesture relating to a plurality of previously enrolled gestures performed by the use for authorizing only authorized user to unlock door).  
Olofsson doesn’t explicitly disclose filtering the acceleration data using Kalman filtering; 
However, CHO filtering the acceleration data using Kalman filtering ([0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Olofsson and CHO by incorporating the teaching of CHO into the method of Olofsson .
One skilled in the art would be motivated to modify Olofsson and CHO as described above in order to control of a target electronic device based on the sensed hand gesture .
As per claim 25, Olofsson discloses the system of claim 21, wherein identifying the gesture comprises: normalizing the filtered acceleration data; and identifying the gesture based on the normalized, filtered acceleration data ([0015,0038,0042]).  

As per claim 28,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 21 as stated above.
As per claim 32,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 25 as stated above.
As per claim 39,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 25 as stated above.
Claims 27,34,40 are rejected under 35 U.S.C. 103 as being unpatentable over ( Olofsson; Publication  No US 20170242992) in view of ( CHO;  Publication  No US 20120249417) in view of (Schwartz ;  Patent  No US 10149659).
As per claim 27, Olofsson and CHO do not explicitly disclose filtering the acceleration data comprises filtering the acceleration data by a digital signal processor.  
However, Schwartz teaches filtering the acceleration data comprises filtering the acceleration data by a digital signal processor(col.7,Ln40-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Olofsson and CHO and Schwartz by incorporating the teaching of Schwartz into the method of Olofsson and CHO .
One skilled in the art would be motivated to modify Olofsson and CHO and Schwartz as described above in order to determine with the low-clock logic device that the acceleration signal corresponds to a wake gesture .
As per claim 34,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 27 as stated above.
As per claim 40,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 27 as stated above.

22. (New) The system of claim 21, wherein: the acceleration data comprises first acceleration data; the gesture comprises a first gesture; and the operations further comprise: receiving second acceleration data from the accelerometer; identifying, based on the second acceleration data, a second gesture; comparing the second gesture and the reference gesture; and authenticating the identity of the user based on a result of the comparison.  
23. (New) The system of claim 22, wherein authenticating the identity of the user comprises authenticating the identity of the user for at least one of approving a -2-Application No. 17/672,155 Attorney Docket No. 05793.3702-04000 financial transaction, providing access to a secured location, sending confidential information, or receiving confidential information.  
24. (New) The system of claim 22, wherein authenticating the identity of the user based on a result of the comparison comprises determining that a confidence level associated with the comparison meets a predetermined threshold.  
26. (New) The system of claim 25, wherein: normalizing the filtered acceleration data comprises normalizing the filtered acceleration data in a time domain and a frequency domain; and identifying the gesture based on the normalized, filtered acceleration data comprises: creating a data set of time-based acceleration vectors using the normalized, filtered acceleration data; and assembling the data set into at least one normalized Hausdorff space pattern representative of the gesture.  
29. (New) The method of claim 28, wherein: the acceleration data comprises first acceleration data; the gesture comprises a first gesture; and the method further comprises: receiving second acceleration data from the accelerometer; identifying, based on the second acceleration data, a second gesture; comparing the second gesture and the reference gesture; and authenticating the identity of the user based on a result of the comparison.  
30. (New) The method of claim 29, wherein authenticating the identity of the user comprises authenticating the identity of the user for at least one of approving a financial transaction, providing access to a secured location, sending confidential information, or receiving confidential information.  
31. (New) The method of claim 29, wherein authenticating the identity of the user based on a result of the comparison comprises determining that a confidence level associated with the comparison meets a predetermined threshold.  
33. (New) The method of claim 32, wherein: normalizing the filtered acceleration data comprises normalizing the filtered acceleration data in a time domain and a frequency domain; and identifying the gesture based on the normalized, filtered acceleration data comprises: creating a data set of time-based acceleration vectors using the normalized, filtered acceleration data; and -4-Application No. 17/672,155 Attorney Docket No. 05793.3702-04000 assembling the data set into at least one normalized Hausdorff space pattern representative of the gesture.  
35. (New) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving acceleration data from an accelerometer of an authentication device; filtering the acceleration data using Kalman filtering; identifying a gesture based on the filtered acceleration data; and storing the identified gesture as a reference gesture for authenticating an identity of a user.  
36. (New) The non-transitory computer-readable storage medium of claim 35, wherein: the acceleration data comprises first acceleration data; the gesture comprises a first gesture; and the operations further comprise: receiving second acceleration data from the accelerometer; identifying, based on the second acceleration data, a second gesture; comparing the second gesture and the reference gesture; and authenticating the identity of the user based on a result of the comparison.  
37. (New) The non-transitory computer-readable storage medium of claim 36, wherein authenticating the identity of the user comprises authenticating the identity of the user for at least one of approving a financial transaction, providing access to a secured location, sending confidential information, or receiving confidential information.  
38. (New) The non-transitory computer-readable storage medium of claim 36, wherein authenticating the identity of the user based on a result of the comparison comprises determining that a confidence level associated with the comparison meets a predetermined threshold.  
Allowable Subject Matter

Claims 22-24,26,29-31,33,35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687